Supplement to calvert VP SRI EQUITY PORTFOLIO Calvert Variable Products Portfolios Prospectus dated April 30, 2011 Date of Supplement: January 31, 2012 William R. Hackney III is no longer a Portfolio Manager for Calvert VP SRI Equity Portfolio. Accordingly, please remove the references to Mr. Hackney in the portfolio manager chart under “Portfolio Management” in the Fund Summary on page 7 and under “Management of Portfolio Investments – More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert VP SRI Equity
